Judgment unanimously modified on the law and as modified affirmed in accordance with the following Memorandum: Petitioner failed to raise on administrative appeal the contention that the Hearing Officer erred in refusing to review the videotape of the incident at the de novo disciplinary proceedings. Therefore, he has failed to exhaust his administrative remedies and the court has no discretionary power to reach this issue (see, Watergate II Apts, v Buffalo Sewer Auth., 46 NY2d 52, 57; Young Men’s Christian Assn, v Rochester Pure Waters Dist., 37 NY2d 371, 375-376). Respondents now concede that the sanction was inappropriate, and consent to entry of an order modifying that aspect of the determination imposing confinement in the special housing unit from 36 months to 1080 days. The determination is modified accordingly. (Appeal from Judgment of Supreme Court, Wyoming County, Dadd, J. — Article 78.) Present — Denman, P. J., Green, Lawton, Fallon and Doerr, JJ.